
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1601
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Pallone submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing that the religious freedom and
		  human rights violations of Kashmiri Pandits has been ongoing since
		  1989.
	
	
		Whereas Jammu and Kashmir has an ancient culture of
			 religious tolerance and pluralism, where Hindus, Muslims, Sikhs, Buddhists, and
			 Christians practiced their faith freely in an atmosphere of mutual respect and
			 peace until 1989;
		Whereas Kashmiri Pandits are the original inhabitants of
			 Kashmir, tracing their heritage and culture back several millennia;
		Whereas Kashmiri Pandits have been the victims of
			 documented human rights violations resulting in the severe curtailment of their
			 religious freedom for more than two decades;
		Whereas the Kashmiri Pandit population has declined from
			 400,000 in 1989 to a current level of less than 4,000 in the Kashmir valley and
			 many Pandits continue to live in refugee camps;
		Whereas international human rights organizations have
			 noted the campaign of intimidation and violence directed by foreign militants
			 and foreign terrorist organizations against Kashmiri Pandits;
		Whereas thousands of Kashmiri Pandits, elected officials,
			 and military personnel have been killed in terrorist attacks; and
		Whereas numerous groups that have claimed responsibility
			 for these attacks have been designated as foreign terrorist organizations by
			 the United States Department of State: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the
			 extremist violence, lack of religious freedom, and human rights violations
			 committed against Kashmiri Pandits, which they have endured for more than two
			 decades; and
			(2)insists that
			 terrorist infrastructure in the region must be dismantled and terrorists should
			 be held accountable for their actions.
			
